

115 S3182 IS: DHS Industrial Control Systems Capabilities Enhancement Act of 2018
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3182IN THE SENATE OF THE UNITED STATESJune 28, 2018Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to provide for the responsibility of the National
			 Cybersecurity and Communications Integration Center to maintain
			 capabilities to identify threats to industrial control systems, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the DHS Industrial Control Systems Capabilities Enhancement Act of 2018. 2.Capabilities of National Cybersecurity and Communications Integration Center to identify threats to industrial control systems (a)In generalSection 227 of the Homeland Security Act of 2002 (6 U.S.C. 148) is amended—
 (1)in subsection (e)(1)— (A)in subparagraph (G), by striking and; after the first semicolon;
 (B)in subparagraph (H), by inserting and after the semicolon; and (C)by adding at the end the following new subparagraph:
						
 (I)activities of the Center address the security of both information technology and operational technology, including industrial control systems;;
 (2)by redesignating subsections (f) through (m) as subsections (g) through (n), respectively; and (3)by inserting after subsection (e) the following new subsection:
					
 (f)Industrial control systemsThe Center shall maintain capabilities to identify and address threats and vulnerabilities to products and technologies intended for use in the automated control of critical infrastructure processes. In carrying out this subsection, the Center shall—
 (1)lead, in coordination with relevant sector specific agencies, Federal Government efforts to identify and mitigate cybersecurity threats to industrial control systems, including supervisory control and data acquisition systems;
 (2)maintain cross-sector incident response capabilities to respond to industrial control system cybersecurity incidents;
 (3)provide cybersecurity technical assistance to industry end-users, product manufacturers, and other industrial control system stakeholders to identify and mitigate vulnerabilities;
 (4)collect, coordinate, and provide vulnerability information to the industrial control systems community by, as appropriate, working closely with security researchers, industry end-users, product manufacturers, and other industrial control systems stakeholders; and
 (5)conduct such other efforts and assistance as the Secretary determines appropriate.. (b)Report to CongressNot later than 180 days after the date of enactment of this Act, and every 6 months thereafter during the subsequent 4-year period, the National Cybersecurity and Communications Integration Center shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a briefing on the industrial control systems capabilities of the Center under subsection (f) of section 227 of the Homeland Security Act of 2002 (6 U.S.C. 148), as added by subsection (a).